      Case 1:21-cv-00129 Document 5 Filed on 09/15/21 in TXSD Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                          BROWNSVILLE DIVISION

RUBEN GUTIERREZ,                             :
    Plaintiff,                               :   Civil Case No. 1:21-CV-00129
                                             :
v.                                           :
                                             :   THIS IS A CAPITAL CASE
BRYAN COLLIER, Executive                     :
Director, Texas Department of                :
Criminal Justice, Huntsville, Texas, et. al, :
      Defendants.                            :
                                         ADVISORY

       Mr. Gutierrez files this advisory notifying the Court that, in light of the

recent Supreme Court decision in Ramirez v. Collier, et. al., --- S. Ct. ----, 2021

WL 4077814 (Mem.), on September 14, 2021, the Cameron County District

Attorney’s Office filed a Motion to Vacate the Order Setting Execution Date in

Mr. Gutierrez’s case pending the resolution of Ramirez. Today, Judge Benjamin

Euresti of the 107th Judicial District of Cameron County, Texas, granted the

Motion. A copy of the Order is attached.


                                                 Respectfully submitted,
                                                 /s/ Peter Walker
                                                 Peter Walker
                                                 Assistant Federal Defender
                                                 Federal Community Defender for the
                                                   Eastern District of Pennsylvania
                                                 Suite 545 West, The Curtis
                                                 601 Walnut Street
                                                 Philadelphia, PA 19106
Case 1:21-cv-00129 Document 5 Filed on 09/15/21 in TXSD Page 2 of 3




                                     (215) 928-0520
                                     peter_walker@fd.org

                                     /s/ Ricard W. Rogers, III
                                     710 Buffalo St., Ste. 202
                                     Corpus Christi, TX 78401
                                     (361) 888-7620
                                     rwrogersiii@aol.com


                                     Counsel for the Plaintiff




                                 2
     Case 1:21-cv-00129 Document 5 Filed on 09/15/21 in TXSD Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on this date, I served the foregoing advisory on the

following persons by ECF filing:

                           Jefferson David Clendenin
                           Assistant Attorney General
                     Office of the Attorney General of Texas
                             Post Office Box 12548
                           Austin, Texas 78711-2548


                                              /s/ Peter Walker
                                              Peter Walker

Dated:      September 15, 2021
